 



EXHIBIT 10.47

INTROGEN THERAPEUTICS INC.

2000 STOCK OPTION PLAN

STOCK PURCHASE AGREEMENT

      Unless otherwise defined herein, the terms defined in the Plan shall have
the same defined meanings in this Stock Purchase Agreement.

      WHEREAS the Purchaser named below, (the “Purchaser”) is a Service
Provider, and the Purchaser’s continued participation is considered by the
Company to be important for the Company’s continued growth; and

      WHEREAS in order to give the Purchaser an opportunity to acquire an equity
interest in the Company, the Administrator has granted to the Purchaser the
right to purchase shares of Common Stock subject to the terms and conditions of
the Plan, which is incorporated herein by reference, and pursuant to this Stock
Purchase Agreement (the “Agreement”).

      NOW THEREFORE, the parties agree as follows:

      1. Sale of Stock. The Company hereby agrees to sell to the Purchaser and
the Purchaser hereby agrees to purchase 36,343 shares of the Company’s Common
Stock (the “Shares”), at a per Share purchase price of $0.001.

      2. Payment of Purchase Price. The purchase price for the Shares has been
paid by the Purchaser via services previously rendered to the Company.

      3. Tax Consequences; Payment of Withholding Taxes. The Purchaser has
reviewed with the Purchaser’s own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. The Purchaser is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. On behalf of
the Purchaser, the Company will pay to the appropriate taxing authorities, in
cash, withholding taxes in an amount equal to 36.45% of the product resulting
from multiplying (a) the number of shares sold set forth in Section 1 times
(b) the closing quoted market price of Introgen common stock on the date of this
Agreement. This 36.45% rate is the sum of (a) a 35% federal income tax rate and
(b) a 1.45% Medicare tax rate. In consideration for the Company making this
withholding tax payment on behalf of the Purchaser, the Company will reduce the
number of shares issued to the Purchaser to 23,096 shares, which is equal to the
number of shares set forth in Section 1 less a number of shares equal to the
quotient of (a) the withholding taxes computed as set forth above divided by
(b) the closing quoted market price of Introgen common stock on the date of this
Agreement.

      4. General Provisions.

          (a) This Agreement shall be governed by the internal substantive laws,
but not the choice of law rules of Texas. This Agreement, subject to the terms
and conditions of the Plan, represents the entire agreement between the parties
with respect to the purchase of the Shares by the Purchaser. Subject to Section
15(c) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan shall prevail. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement.

 



--------------------------------------------------------------------------------



 



          (b) Any notice, demand or request required or permitted to be given by
either the Company or the Purchaser pursuant to the terms of this Agreement
shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties at the addresses of the parties set forth at the end of this
Agreement or such other address as a party may request by notifying the other in
writing.

          (c) The Company may assign this Agreement to any one or more persons
or entities without the Purchaser’s consent and this Agreement shall inure to
the benefit of, and be enforceable by the Company’s successors and assigns. The
rights and obligations of the Purchaser under this Agreement may only be
assigned with the prior written consent of the Company.

          (d) Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, nor prevent
that party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.

          (e) The Purchaser agrees upon request to execute any further documents
or instruments necessary or desirable to carry out the purposes or intent of
this Agreement.

          (f) PURCHASER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREUNDER DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR ANY PERIOD, OR AT ALL,
AND SHALL NOT INTERFERE WITH PURCHASER’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE PURCHASER’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

      By the Purchaser’s signature below, the Purchaser represents that he is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. The Purchaser has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement. The Purchaser agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement. The
Purchaser further agrees to notify the Company upon any change in the residence
on the signature page hereto.

DATED: May 2, 2005

     
PURCHASER:
  INTROGEN THERAPEUTICS INC.
 
   
/s/ DAVID NANCE 
  /s/ JAMES W. ALBRECHT JR. 
 
   
Signature
  By  
David Nance 
  Chief Financial Officer 
 
   
Print Name
  Title

Address:

301 Congress Ave.

--------------------------------------------------------------------------------

Suite 1850

--------------------------------------------------------------------------------

Austin, TX 78701

--------------------------------------------------------------------------------

 